The claimant was, on the 31st day of July, 1918', employed as foreman of the furniture department at the Illinois State penitentiary at Joliet. That while he was acting in the course of his employment a convict by the name of Bobo attacked him and struck him on the head above the eye with a chair leg, knocking him on the floor unconscious. The convict then attacked him with a knife, cutting a gash about four inches long on the right side of his face, extending from the jaw to the lop of the right ear, and also inflicting a ragged cut near the right lip. It appears from the evidence that Lhe scars are very unsightly, and from the time of the injury the claimant is troubled with pains through his heaa originating from where the blow was struck over the right eye; with slinging and drawing pains where the cuts were inflicted. There is a lump which causes the complainant considerable trouble while eating, as at times in chewing he bites the same. Prior to the injuries the claimant had no trouble with his head or face in any way. It is the opinion of this Court that the doctrine of respondeat superior is not applicable to the the State, and that the State in conducting the Stale penitentiary exercises a government function and is not liable for injuries to those in attendance in said institution or to those in its employ. Therefore, the Court finds that there is no legal liability against the State of Illinois under this claim. However, the Court recommends, under the circumstances of this ease, if the Legislature sees fit to waive the legal defenses of the State, it would be an act of justice to appropriate not to exceed one thousand five hundred dollars ($1,-500.00) as relief and compensation for all injuries sustained by claimant in this action.